DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 6/22/2021 has been fully considered and is attached hereto.

Double Patenting
The Examiner has reviewed US 11,096,313 and 17/354,769 for potential double patenting and at this time it is believed that there are no double patenting issues.



Claim Objections
Claims 75-78 are objected to because of the following informalities:  
Claims 75-77 recite, “the outlet” which lacks antecedent basis.  It appears each of claims 75-77 should depend from claim 71. 
Claim 78 depends from claim 77 and thus inherits the deficiencies therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 69-72, 75, 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oktay (US 3,406,244).
With respect to claim 69, Oktay teaches (In Fig 2) a cooling module for a plurality of electronic devices (79, Col. 1, ll. 55-56, “memory arrays”), comprising: a container (85), for housing the plurality of electronic devices and a liquid coolant (75/77), so that the liquid coolant can at least partially immerse the plurality of electronic devices (See Fig 2); and a heat sink (73), mounted in the container and having a wall arrangement (Horizontal and vertical walls of 73) to define an internal volume, in which one of the plurality of electronic devices is mounted and in which the liquid coolant accumulates around the one of the plurality of electronic device in operation, such that heat is 
With respect to claim 70, Oktay further teaches that a surface (Top surface) of the base (Horizontal portion of 73) defining the internal volume is planar (See Fig 2).
With respect to claim 71, Oktay further teaches configured to cause the liquid coolant (75/77) to flow within the container (85, where the coolant flows and pools at the bottom of 85) and further comprising: at least one pipe (101), arranged to receive flowing liquid coolant from the container outside the internal volume of the heat sink (See Fig 2) and having an outlet (See Fig 2, outlets of pipe 101), from which the flowing liquid coolant is directed into the internal volume of the heat sink (See Fig 2).
With respect to claim 72, Oktay further teaches a pump (97) configured to cause the liquid coolant to flow within the container.

With respect to claim 77, Oktay further teaches that the outlet of the pipe comprises one or more nozzles, each nozzle being configured to direct the flowing liquid coolant to a respective part of the internal volume (See Fig 2 which shows two outlets for the pipe 101 and further see Col. 3, ll. 61-63 which teaches that the liquid is sprayed and thus nozzles must be used at the outlets).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 73 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Oktay.
With respect to claim 73, Oktay teaches the limitations of claim 72 as per above but fails to specifically teach or suggest that the pump is within the container.  However it has been held that mere rearrangement of parts is obvious1. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the pump within the container since doing so would provide a measure of physical protection to the pump.
With respect to claim 76, Oktay teaches some of the limitations of claim 76 as per the above rejection to claim 69 but fails to specifically teach or suggest that the outlet is located in a lower half of a height of the internal volume.  However it has been held that mere rearrangement of parts is obvious1.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the outlet located in a lower half of a height of the internal volume by making the internal volume deeper, as claimed, since doing so would allow for additional cooling fluid to reside within the internal volume.  Further making the internal volume deeper, and thus placing the outlets in the bottom half of the volume, may also allow for additional components to be added to the volume.



Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Oktay in view of Valiyambath Krishnan et al. (US 2017/0348706 – hereinafter, “Vali”).
With respect to claim 78, Oktay teaches the limitations of claim 77 as per above but fails to specifically teach or suggest the limitations of claim 78.  Vali, however, teaches (In Figs 1-3) a push fit nozzle (1) coupled to the end of a pipe (5, ¶0048).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Vali with that of Oktay, such that the nozzles of Oktay are push fit coupled to their respective pipes as taught by Vali since doing so would provide for a nozzle in Oktay which could be easily removed for cleaning.

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Oktay in view of Shelnutt et al. (US 2017/0177041 – hereinafter, “Shellnutt”).
With respect to claim 79, Oktay teaches the limitations of claim 69 as per above and Oktay further teaches using the disclosed cooling system to cool computer parts (Col. 1, ll. 65-67) but fails to specifically teach or suggest that the electronic device is a power supply unit.  Shellnutt, however, teaches immersion cooling of a power supply module (¶ 0052).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Shellnutt with that of Oktay, such that the electronic device of Oktay is a power supply unit, as taught by Shellnutt, since doing so would allow for the electronic device disclosed by Oktay to provide power to a computing or other type of system.

Claims 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Oktay in view of Goth et al. (US 9,313,931 – hereinafter, “Goth”).
With respect to claims 80-81, Oktay teaches the limitations of claim 69 as per above and further teaches that the liquid coolant (75/77) is a primary liquid coolant, the cooling module further comprising: a heat exchanger (99).  Oktay fails to specifically teach or suggest that the heat exchanger is configured to receive a secondary liquid coolant and to transfer heat from the primary liquid coolant to the secondary liquid coolant (IE that the heat exchanger is a liquid-to-liquid heat exchanger) and that the heat exchanger is within the container.  Goth, however, teaches (In Fig 6A) a liquid-to-liquid heat exchanger (620) located within a container (601).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Goth with that of Oktay, such that the heat exchanger (99) of Oktay is a liquid-to-liquid heat exchanger located within the container, as taught by Goth, since doing so would provide for a heat exchanger which is capable of removing larger amounts of heat while being afforded physical protection.

Allowable Subject Matter
Claim 74 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 74, the allowability resides in the overall structure of the device as recited in dependent claim 74 and at least in part because claim 74 recites, “wherein the internal volume is elongated in shape, thereby defining first and second 
The aforementioned limitations in combination with all remaining limitations of claim 74 are believed to render said claim 74 patentable over the art of record.

While Oktay teaches many of the limitations of claim 74 as per the above rejection to claim 69, neither Oktay nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 74.  Further the Examiner does not believe it would be obvious to move the outlet of the pipe and the spout to be on opposite ends of the internal volume as claimed due to the importance Oktay places on the positions of the outlets of the pipe (See: Col. 3, ll. 61-63 where Oktay recites that the liquid is sprayed at the location of the interface of 75/77).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)